Mr. Presiding Justice Baume delivered the opinion of the court. 3. Breach oe marriage promise, § 23*—when issue properly submitted to jury. In a suit for breach of a promise to marry, where plaintiff’s evidence tended to show that defendant promised in December to marry her the following May and that she expressed her willingness to then marry him, and defendant’s evidence tended to show that he did not so promise to marry plaintiff, held that the case was properly submitted to the jury on such issue and that a verdict for plaintiff was sustained by the evidence, it appearing that the facts and circumstances in evidence, other than direct testimony of the parties, tended to corroborate the plaintiff rather than the defendant. 4. Appeal and ebboe, § 370*—when objection that suit was prematurely brought will not be considered. An objection that the suit was prematurely brought cannot be raised for the first time in the Appellate Court.